                                           Case 3:21-cv-06279-AGT Document 5 Filed 08/23/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANE DOE,                                          Case No. 21-cv-06279-AGT
                                                        Plaintiff,
                                   8
                                                 v.                                         ORDER ON MOTION FOR LEAVE TO
                                   9                                                        PROCEED UNDER A FICTITIOUS
                                         LIFE INSURANCE COMPANY OF                          NAME
                                  10     NORTH AMERICA, et al.,                             Re: Dkt. No. 2
                                  11                    Defendants.

                                  12          Plaintiff has asked the Court for permission to proceed under a fictitious name. Her motion
Northern District of California
 United States District Court




                                  13   suggests that anonymity may be necessary “to preserve privacy in a matter of sensitive and highly
                                  14   personal nature,” Does I thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1068 (9th Cir. 2000)
                                  15   (simplified), but the defendants have yet to be served or to enter an appearance, and the Court must
                                  16   consider the risk of unfairness to them in evaluating plaintiff’s request. See id. For now, plaintiff
                                  17   may proceed under the fictitious name Jane Doe and may execute any documents related to this
                                  18   lawsuit using that pseudonym. But she must re-notice her motion within 30 days of when both
                                  19   defendants appear, at which point they may respond.
                                  20          IT IS SO ORDERED.
                                  21   Dated: August 23, 2021
                                  22

                                  23
                                                                                                    ALEX G. TSE
                                  24                                                                United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
